DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/6/2022 is acknowledged.
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 includes improper punctuation at the end of line 3 - ,; .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7-9, 14, 16, 19, 20, 24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al (US 8,545,441) in view of Hsu et al (US 2019/0159753).
Regarding claim 1, Patrick discloses an image-guided aspiration and injection system (fig. 1) comprising an auto-injection device 100 having a housing 112 (col. 31, lines 11-16), at least one syringe carried by the housing and having a fluid (col. 26, lines 27-30), and a controller disposed within the housing (col. 31, lines 9-11), an imaging device coupled to the auto-injection device and adapted to capture an image of a lumbar puncture area of a patient (col. 27, lines 10-15; spine: col. 28, line 14), and a needle assembly 290 coupled to the syringe of the auto-injection device (col. 28, lines 9-11), and adapted to be inserted into the dura of a patient (spine: col. 28, line 13), wherein the controller is configured to retrieve an infusion and aspiration profile, the infusion and aspiration profile comprising an infusion and aspiration profile for the syringe, the controller configured to operate the auto-injection device based on the infusion and aspiration protocol (col. 31, lines 11-16).
Claim 1 differs from Patrick in calling for the needle assembly to comprise an inner needle and an outer needle.  Hsu teaches an image guided system for placement of a needle, wherein the needle includes and inner needle 20 and an outer needle 22 (fig. 3) which allows the user to place the needle as the desired target area and remove the guide needle, leaving a softer needle in place thereby increasing patient comfort (page 3, para. 0031).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle of Patrick to include an inner needle and an outer needle as taught by Hsu to allow the user to use the needle as a guide needle to place a catheter thereby increasing patient comfort.
Regarding claim 2, the lumbar puncture area is not positively recited.  Claim 1, from which claim 2 depends, only functionally recites the lumbar puncture area – “adapted to capture at least one image of a lumbar puncture area”, “adapted to eb inserted into a location of the lumbar puncture area”.  Therefore, the further limitation of the lumbar puncture area to be an intrathecal location is also a functional limitation.  Patrick discloses that the puncture area may be the spine, and therefore, the device is capable of being used in an intrathecal location.
Regarding claim 3, Patrick discloses a sensor disposed in the auto-injector device and configured to measure infusion pressure and the controller is configured to operate the auto-injection device based on the protocol and the pressure (col. 40, lines 38-50).
Regarding claim 7, Patrick discloses a display communicatively coupled to the controller, the image rendered on the display (col. 75, lines 52-57), and the display configured to receive an input wherein the controller is configured to operate the auto-injection device based at least in part of the infusion and aspiration protocol and the input (col. 84, lines 12-16).
Regarding claim 8, Patrick discloses two syringes, at least one comprising the fluid (col. 86, lines 49-50; fig. 12B).
Regarding claim 9, Patrick discloses the needle assembly including a distal end and a proximal end coupled to the syringe via handle 200 and tubing 250 (fig. 1).
Regarding claim 14, Patrick discloses an imaging sensor and a sensor interface (ultrasound probe), adapted to capture a profile of a portion of the area in the lumbar puncture area (col. 12, lines 3-8).

Regarding claim 16, Patrick discloses an image-guided aspiration and injection system (fig. 1) comprising an auto-injection device 100 having a housing 112 (col. 31, lines 11-16), at least one syringe carried by the housing and having a fluid (col. 26, lines 27-30), and a controller disposed within the housing (col. 31, lines 9-11), an imaging device coupled to the auto-injection device and adapted to capture an image of a lumbar puncture area of a patient (col. 27, lines 10-15; spine: col. 28, line 14), and a needle assembly 290 coupled to the syringe of the auto-injection device (col. 28, lines 9-11), and adapted to be inserted into the dura of a patient (spine: col. 28, line 13), wherein after the needle is placed at the target location, the controller is configured to retrieve an infusion and aspiration profile, the infusion and aspiration profile comprising an infusion and aspiration profile for the syringe, the controller configured to operate the auto-injection device based on the infusion and aspiration protocol (col. 31, lines 11-16).
Claim 16 differs from Patrick in calling for a needle guide to receive the needle assembly.  Hsu teaches an image guided system for placement of a needle, wherein the needle assembly 20 is received in a needle guide 22 (fig. 3) which allows the user to place the needle as the desired target area and remove the guide needle, leaving a softer needle in place thereby increasing patient comfort (page 3, para. 0031).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle of Patrick to include an inner needle and an outer needle as taught by Hsu to allow the user to use the needle as a guide needle to place a catheter thereby increasing patient comfort.
Regarding claim 19, Hsu teaches that the entry point of the needle is a center area of the body of the needle guide (fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the combination described above with regard to claim 16 so that the needle can be guided to the target location through the needle guide.
Regarding claim 20, Patrick discloses a sensor disposed in the auto-injector device and configured to measure infusion pressure and the controller is configured to operate the auto-injection device based on the protocol and the pressure (col. 40, lines 38-50).
Regarding claim 24, Patrick discloses a display communicatively coupled to the controller, the image rendered on the display (col. 75, lines 52-57), and the display configured to receive an input wherein the controller is configured to operate the auto-injection device based at least in part of the infusion and aspiration protocol and the input (col. 84, lines 12-16).
Regarding claim 26, Patrick discloses that the needle assembly includes a hub having a tactile sensor, the tactile sensor adapted to sense when the needle is at the target location (col. 84, lines 4-6).
Regarding claim 28, Patrick discloses an imaging sensor and a sensor interface (ultrasound probe), adapted to capture a profile of a portion of the area in the lumbar puncture area (col. 12, lines 3-8).

Claim(s) 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick in view of Hsu as applied to claims 1 and 16, respectively, above, and further in view of Anand et al (US 9,682,193).
Claim 5 differs from the teachings above in calling for one or more sensors at or near the lumbar puncture area, the sensor configured to measure a physiological parameter, and the controller configured to operate the injection device based on the infusion and aspiration protocol and the parameter.  Anand teaches a system for injecting fluid to and aspirating fluid from a spinal space, the system including a needle, a controller, a pump, and a sensor 108 located near the lumbar puncture area (col. 7, lines 37-42; fig. 1), the sensor configured to measure at least one physiological parameter of the patient such as CSF pressure (col. 7, lines 42-47), the controller configured to operate the injector device based on a protocol and the physiological parameter to synchronize or otherwise coordinate fluid deliver and/or aspiration with the physiological parameter (col. 7, lines 42-47).  This allows the drug to be delivered more efficiently thereby allowing a smaller quantity of the drug to be delivered and still reach the target location which reduces cost and side effects (col. 6, line 59 – col. 7, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patrick in view of Hsu to include a sensor near the lumbar puncture area, the sensor configured to measure a physiological parameter such as CSF pressure, wherein the controller operates the pump based on the protocol and information from the sensor as taught by Anand so that the delivery of the drug can be synchronized with the natural CSF pulse which is more efficient thereby reducing the cost and side effects.
Claim 22 differs from the teachings above in calling for one or more sensors at or near the lumbar puncture area, the sensor configured to measure a physiological parameter, and the controller configured to operate the injection device based on the infusion and aspiration protocol and the parameter.  Anand teaches a system for injecting fluid to and aspirating fluid from a spinal space, the system including a needle, a controller, a pump, and a sensor 108 located near the lumbar puncture area (col. 7, lines 37-42; fig. 1), the sensor configured to measure at least one physiological parameter of the patient such as CSF pressure (col. 7, lines 42-47), the controller configured to operate the injector device based on a protocol and the physiological parameter to synchronize or otherwise coordinate fluid deliver and/or aspiration with the physiological parameter (col. 7, lines 42-47).  This allows the drug to be delivered more efficiently thereby allowing a smaller quantity of the drug to be delivered and still reach the target location which reduces cost and side effects (col. 6, line 59 – col. 7, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patrick in view of Hsu to include a sensor near the lumbar puncture area, the sensor configured to measure a physiological parameter such as CSF pressure, wherein the controller operates the pump based on the protocol and information from the sensor as taught by Anand so that the delivery of the drug can be synchronized with the natural CSF pulse which is more efficient thereby reducing the cost and side effects.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick in view of Hsu as applied to claim 16 above, and further in view of Kisen et al (US 7,670,294).
Claim 17 differs from the teachings above in calling for the needle guide to be cone-shaped and extend upwardly from the base on the guide body.  Hsu teaches a needle guide as discussed with regard to claim 16, but fails to show the proximal end of the guide body.  Kisen teaches a needle guide including a guide body 16 that extends proximally from the guide base and provides a cone shape to form a funnel that allows the needle to be easily guided into the narrow needle guide base (fig. 1; col. 9, lines 22-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle guide taught by Hsu above to further include a cone-shaped portion extending upwardly from the base as taught by Kisen to provide a funnel for guiding the needle into the guide.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783